Motion Denied, Stay Lifted, and Order filed April 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-01022-CV
                                    ____________

          NEWSTREAM HOTEL PARTNER-IAH, LLC, Appellant

                                           V.

      UC RED LION HOUSTON HOLDER, LLC AS SUCCESSOR IN
               INTEREST TO UC FUNDING, LLC, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-71008

                                      ORDER

      This is an appeal from a judgment dismissing the lawsuit filed by plaintiff
Newstream Hotel Partner-IAH, LLC (“Newstream”) under a forum selection clause.
Following the dismissal, Newstream filed an emergency motion in the trial court to
set a supersedeas bond and to stay the final judgment. Defendant/appellee UC Red
Lion Houston Holder, LLC (“Red Lion”) filed an opposition to the motion. The trial
court denied the motion in its entirety.
      On January 6, 2020, Newstream filed its “Emergency Motion to Review
Denial of Supersedeas and for Temporary Order Staying Foreclosure Pending
Appeal.” Red Lion filed an opposition the same day. We issued an order later that
day granting the motion in part and staying the foreclosure sale referred to in the
motion. We did not review the trial court’s supersedeas ruling at that time.

      On January 23, 2020, we abated the appeal for 60 days and referred the parties
to mediation. Due to events occurring during the abatement, Red Lion moved to
dismiss the appeal as moot, and Newstream moved to continue the abatement period.
On April 9, 2020, we denied both motions and reinstated the appeal.

      We now turn to Newstream’s motion for review of the trial court’s
supersedeas ruling. Tex. R. App. P. 24.4(a). We review the trial court’s supersedeas
ruling for an abuse of discretion. Abdullatif v. Choudhri, 536 S.W.3d 48, 51 (Tex.
App.—Houston [14th Dist.] 2017, op. on motion), disp. on merits, 561 S.W.3d 590
(Tex. App.—Houston [14th Dist.] 2018, pet. denied). To the extent the ruling turns
on a question of law, our review is de novo. Id.

      Texas Rule of Appellate Procedure 24 addresses suspension of enforcement
of a judgment pending appeal in civil cases. Under Rule 24.1, “[u]nless the law or
these rules provide otherwise, a judgment debtor may supersede the judgment by”
filing an agreement with the judgment creditor for suspending enforcement of the
judgment, posting a bond, making a deposit in lieu of a bond, or providing alternate
security as ordered by the court. Tex. R. App. P. 24.1(a). The amount of security
required depends on the type of judgment. See Tex. R. App. P. 24.2(a). Rule 24
applies to five types of judgments: (1) for recovery of money, (2) for recovery of
property, (3) for “something other than money or an interest in property,”
(4) involving conservatorship or custody, and (5) in favor of a governmental entity.
See Tex. R. App. P. 24.2(a)(1)–(5).

                                          2
      The judgment here is a dismissal without prejudice. Newstream is not a
judgment debtor because there is no debt to be paid. Enforcement of the judgment
may not be suspended because there is nothing to enforce. See State By & Through
State Highway & Pub. Transp. Comm’n of Texas v. Schless, 815 S.W.2d 373, 375
(Tex. App.—Austin 1991, orig. proceeding) (per curiam) (trial court did not err in
refusing to set supersedeas for judgment of dismissal); cf. Kaldis v. Aurora Loan
Servs., 424 S.W.3d 729, 737–38 (Tex. App.—Houston [14th Dist.] 2014) (trial court
did not err in declining to set supersedeas for take-nothing summary judgment; “[t]he
judgment is not for the recovery of money or property, nor is there any other apparent
interest of the judgment creditor that needs protection pending appeal.”). We
conclude the trial court did not err in denying Newstream’s motion to set
supersedeas.

      We DENY Newstream’s motion challenging the trial court’s supersedeas
ruling and LIFT the stay issued in our January 6, 2020 order. Appellant’s brief is
currently due May 11, 2020.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          3